Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9639 Page 1 of 15



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12                   IN THE UNITED STATES DISTRICT COURT
 13                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
 15   JAMES MILLER, et al.,                      Case No. 19-cv-1537-BEN-JLB
 16                       Plaintiffs, DEFENDANTS’ AMENDED
                                      NOTICE OF LODGING OF
 17           v.                      EXHIBITS
                                      Date:       February 3, 2021
 18   CALIFORNIA ATTORNEY             Time:       10:00 a.m.
      GENERAL XAVIER BECERRA,         Dept:       5A
 19   et al.,                         Judge:      Hon. Roger T. Benitez
                                      Trial Date: February 3, 2021
 20                     Defendants. Action Filed: August 15, 2019
 21
 22
 23
 24
 25
 26
 27
 28

                   Defs.’ Amended Notice of Lodging of Exhibits (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9640 Page 2 of 15



  1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
  2          PLEASE TAKE NOTICE that Defendants will lodge the exhibits identified in
  3   Appendix A by overnight delivery, scheduled for 8:30 a.m. on February 2, 2021, to
  4                               United States District Court
  5                               Southern District of California
                                  Office of the Clerk of Court
  6                               333 West Broadway, Suite 420
  7                               San Diego, California 92101
  8
             Defendants’ exhibits are contained in three boxes. Also included is an
  9
      electronic copy of Defendants’ Exhibits on an USB drive.
 10
 11
 12   Dated: February 2, 2021                         Respectfully submitted,
 13                                                   XAVIER BECERRA
                                                      Attorney General of California
 14                                                   MARK R. BECKINGTON
                                                      Supervising Deputy Attorney General
 15                                                   JOSE A. ZELIDON-ZEPEDA
                                                      JOHN D. ECHEVERRIA
 16                                                   Deputy Attorneys General
 17
                                                      s/ Peter H. Chang
 18
                                                      PETER H. CHANG
 19                                                   Deputy Attorney General
                                                      Attorneys for Defendants
 20   SA2019104420
      42537574.docx
 21
 22
 23
 24
 25
 26
 27
 28
                                                  2
                      Defs.’ Amended Notice of Lodging of Exhibits (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9641 Page 3 of 15




                 Appendix A
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9642 Page 4 of 15



  1                         DEFENDANT’S EXHIBIT INDEX
  2
  3     Exhibit   Description                                       Start        End
          A       Declaration of Lucy P. Allen in Support of
  4               Defendants’ Opposition to Motion for
  5               Preliminary Injunction                          DEF0001 DEF0050
           B      Declaration of Christopher B. Colwell in
  6               Support of Defendants’ Opposition to Motion
  7               for Preliminary Injunction                      DEF0051 DEF0103
           C      Declaration of John J. Donohue in Support of
  8               Defendants’ Opposition to Motion for
  9               Preliminary Injunction                          DEF0104 DEF0194
           D      Declaration of Blake Graham in Support of
 10               Defendants’ Opposition to Motion for
 11               Preliminary Injunction                          DEF0195 DEF0321
           E      Declaration of Professor Louis Klarevas in
 12               Support of Defendants’ Opposition to Motion
 13               for Preliminary Injunction                      DEF0322 DEF0381
           F      S.B. 880 Report, 2015-20 16 Reg. Sess.,
 14               Assembly Committee on Public Safety (June
 15               14, 2016)                                       DEF0382 DEF0392
           G      Violence Policy Ctr., Firearm Justifiable
 16
                  Homicides and Non-Fatal Self-Defense Gun
 17               Use: An Analysis of Federal Bureau of
                  Investigation and National Crime
 18
                  Victimization Survey Data (2018)                DEF0393 DEF0410
 19        H      Bureau of Alcohol, Tobacco & Firearms,
                  Report and Recommendation on the
 20
                  Importability of Certain Semiautomatic Rifles
 21               (1989)                                          DEF0411 DEF0429
 22        I      Violence Policy Ctr., Key Points About
                  Assault Weapons                                 DEF0430 DEF0430
 23        J      H.R. Rep. No. 103-489, Public Safety and
 24               Recreational Firearms Use Protection Act        DEF0431 DEF0476
           K      Brady Ctr. to Prevent Gun Violence, Assault
 25               Weapons “Mass Produced Mayhem” (2008)           DEF0477 DEF0539
 26        L      Excerpt of United States Army, Rifle
                  Marksmanship M16/M4 - Series Weapons
 27               (2008)
                                                                  DEF0540 DEF0560
 28
                                             1
                                         Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9643 Page 5 of 15



  1     Exhibit   Description                                       Start        End
  2       M       Expert Report & Declaration of Michael
                  Mersereau, Rupp v. Becerra, No. 17-cv-
  3               00746-JLS-JDE (C.D. Cal. Mar. 25, 2019)
  4               (Dkt. 76-3)                                     DEF0561 DEF0571
           N      Violence Policy Ctr., The Militarization of
  5               the U.S. Civilian Firearms Market (2011)        DEF0572 DEF0624
  6        O      Bureau of Alcohol, Tobacco, Firearms &
                  Explosives, Study on the Importability of
  7               Certain Shotguns (2011)                         DEF0625     DEF0658
  8        P      Colt.com, AR15A4 Advertisement                  DEF0659     DEF0659
           Q      Colt.com, About Colt Rifles                     DEF0660     DEF0661
  9
           R      Guns & Ammo (July 1981)                         DEF0662     DEF0674
 10        S      Mich. Public Acts, 1927 – No. 372               DEF0675     DEF0681
           T      R.I. Public Acts, 1927 – Ch. 1052               DEF0682     DEF0683
 11
           U      Ohio General Code, 1933 – § 12819-3             DEF0684     DEF0684
 12        V      Pub. L. No. 275, 1932 – 72d Cong., Sess. I,
 13               Chs. 465, 466                                   DEF0685 DEF0689
          W       Robert J. Spitzer, Gun Law History in the
 14               United States and Second Amendment
 15               Rights, 80 Law & Contemporary Problems 55
                  (2017)                                          DEF0690 DEF0718
 16        X      Br. of Amicus Curiae Everytown for Gun
 17               Safety in Supp. of Def.’s Mot. for Summ. J.,
                  Rupp v. Becerra, No. 8:17-cv-00746-JLS-
 18               JDE (C.D. Cal. Apr. 1, 2019) (Dkt. 82-1)        DEF0719 DEF0747
 19        Y      Christopher S. Koper et al., Criminal Use of
                  Assault Weapons and High-Capacity
 20               Semiautomatic Firearms: An Updated
 21               Examination of Local and National Sources,
                  95 J. of Urban Health 313 (2017)                DEF0748 DEF0756
 22        Z      Excerpts of Bureau of Alcohol, Tobacco &
 23               Firearms, Department of the Treasury Study
                  on the Sporting Suitability of Modified
 24               Semiautomatic Assault Rifles (1998)             DEF0757 DEF0809
 25       AA      Violence Policy Ctr., “Officer Down”:
                  Assault Weapons and the War on Law
 26               Enforcement (2003)                              DEF0810 DEF0838
 27
 28
                                             2
                                         Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9644 Page 6 of 15



  1     Exhibit   Description                                        Start        End
  2      AB       Panagiotis K. Stefanopoulos et al., Gunshot
                  Wounds: A Review of Ballistics Related to
  3               Penetrating Trauma, J. of Acute Disease, 178
  4               (2014)                                           DEF0839 DEF0846
          AC      Adam Lankford & James Silver, Why Have
  5               Public Mass Shootings Become More
  6               Deadly? Assessing How Perpetrators’
                  Motives and Methods Have Changed Over
  7               Time, Criminology & Pub. Pol’y 1 (2019)          DEF0847 DEF0870
  8       AD      Excerpts of Deposition of Gary Kleck, Rupp
                  v. Becerra, No. 8:17-cv-00746-JLSJDE (C.D.
  9               Cal. Dec. 12, 2018) (Dkt. 76- 15)                DEF0871 DEF0880
 10       AE      Law Ctr. to Prevent Gun Violence, The
                  California Model: Twenty Years of Putting
 11
                  Safety First (2013)                              DEF0881 DEF0888
 12       AF      Las Vegas Metropolitan Police Dep’t,
                  Criminal Investigative Report of the 1
 13
                  October Mass Casualty Shooting (2018)            DEF0889 DEF1075
 14       AG      U.S. Dep’t of Justice, Fed. Bureau of
                  Investigation, Key Findings of the Behavioral
 15
                  Analysis Unit’s Las Vegas Review Panel
 16               (2019)                                           DEF1076 DEF1078
 17       AH      Orlando Police Dep’t, Homicide Unit,
                  Supplement Report, Case No. 2016- 242039
 18               (2016)                                           DEF1079 DEF1112
 19       AI      Fed. Bureau of Investigation, Pulse Nightclub
                  Shooting FBI Lab Ballistics Report (2018)        DEF1113 DEF1167
 20       AJ      Fed. Bureau of Investigation, Pulse Nightclub
 21               Shooting Part 1                                  DEF1168 DEF1180
          AK      Fed. Bureau of Investigation, Pulse Nightclub
 22               Shooting Part 2                                  DEF1181 DEF1328
 23       AL      Vincent J.M. DiMaio, Gunshot Wounds,
                  Practical Aspects of Firearms, Ballistics, and
 24               Forensic Techniques, Third Edition, CRC
 25               Press (2016)                                     DEF1329 DEF1348
          AM      U.S. Dep’t of Justice, Bureau of Alcohol,
 26               Tobacco, Firearms and Explosives, Firearms
 27               Commerce in the United States, Annual
                  Statistical Update 2018                          DEF1349 DEF1370
 28
                                              3
                                          Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9645 Page 7 of 15



  1     Exhibit   Description                                        Start        End
  2      AN       Expert Report and Declaration of John
                  Donohue, Rupp v. Becerra, 8:17-cv- 00746
  3               (2019)                                           DEF1371 DEF1487
  4       AO      Expert Report and Declaration of Blake
                  Graham, Rupp v. Becerra, 8:17-cv-00746
  5               (2019)                                           DEF1488 DEF1518
  6       AP      Expert Report and Declaration of Christopher
                  Colwell, Rupp v. Becerra, 8:17-cv-00746
  7               (2019)                                           DEF1519 DEF1567
  8       AQ      Expert Report and Declaration of Lucy Allen,
                  Rupp v. Becerra, 8:17-cv-00746 (2019)            DEF1568 DEF1606
  9
          AR      Updated Table and Appendix B to Expert
 10               Report of Lucy Allen, Rupp v. Becerra, 8:17-
                  cv-00746 (2019)                                  DEF1607 DEF1612
 11
          AS      Rebuttal Expert Report and Declaration of
 12               John Donohue, Rupp v. Becerra, 8:17- cv-
                  00746 (2019)                                     DEF1613 DEF1622
 13
          AT      Rebuttal Expert Report and Declaration of
 14               Blake Graham, Rupp v. Becerra, 8:17- cv-
                  00746 (2019)                                     DEF1623 DEF1630
 15
          AU      Violence Policy Center, Bullet Buttons: The
 16               Gun Industry's Attack on California's Assault
 17               Weapons Ban (2012)                               DEF1631 DEF1641
          AV      Defendant's Second Supplemental Response
 18               to Plaintiff Troy Willis's First Set of
 19               Interrogatories                                  DEF1642 DEF1658
          AW      David S. Fallis, Data Indicate Drop in High-
 20               Capacity Magazines During Federal Gun
 21               Ban, Washington Post (Jan. 10, 2013)             DEF1659 DEF1662
          AX      Mark Follman, et al., More than Half of Mass
 22               Shooters Used Assault Weapons and High-
 23               Capacity Magazines, Mother Jones (Feb. 27,
                  2013)                                            DEF1663 DEF1666
 24       AY      U.S. Department of Justice, Office of Justice
 25               Programs, National Institute of Justice,
                  Selection and Application Guide 0101.06 to
 26               Ballistic-Resistant Body Armor (2014)            DEF1667 DEF1770
 27       AZ      California Senate Bill 23, 1999 Cal. Stat. ch.
                  129                                              DEF1771 DEF1807
 28
                                              4
                                          Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9646 Page 8 of 15



  1     Exhibit   Description                                       Start        End
  2      BA       Guns & Ammo: The New Breed of Assault
                  Rifle, Tomorrow's State-of-the- Art Sporting
  3               Rifle (July 1981) (July 1981 Guns & Ammo)       DEF1808 DEF1820
  4       BB      Damien Cave and Charlotte Graham- McLay,
                  New Zealand to Ban Military- Style
  5               Semiautomatic Guns, Jacinda Arden Says,
  6               New York Times (March 20, 2019)                 DEF1821 DEF1827
          BC      Kaylee Hartung, et al., Stoneman Douglas
  7               shooting. Now parents are urged to be alert,
  8               CNN (March 25, 2019)                            DEF1828 DEF1831
          BD      United States Census Bureau, Quick Facts:
  9               California (available at
 10               https://www.census.gov/quickfacts/ca)           DEF1832 DEF1834
          BE      U.S. DOJ Press Release, California Man
 11
                  Charged with Conspiring to Provide Material
 12               Support to Terrorism and Being 'Straw
                  Purchaser' of Assault Rifles Ultimately Used
 13
                  in San Bernardino, California, Attack (Dec.
 14               17, 2015)                                       DEF1835 DEF1837
          BF      Excerpt of National Shooting Sports
 15
                  Foundation, NSSF Report: Modern Sporting
 16               Rifle (MSR) Comprehensive Consumer
                  Report (2013)                                   DEF1838 DEF1846
 17
          BG      Excerpt of National Shooting Sports
 18               Foundation, NSSF Report 2017 Edition:
 19               Firearms Retailer Survey Report, Trend Data
                  2008-2016 (2017)                                DEF1847 DEF1848
 20       BH      Jerry Lee, 2018 Standard Catalog of
 21               Firearms, The Collector’s Price & Reference
                  Guide                                           DEF1849 DEF1878
 22       BI      Patrick Sweeney, The Gun Digest Book of
 23               the AR-15 (2005)                                DEF1879 DEF1892
          BJ      Christopher S. Koper, Updated Assessment of
 24               the Federal Assault Weapons Ban: Impacts on
 25               Gun Markets and Gun Violence, 1994-2003,
                  National Institute of Justice, United States
 26               Dep’t of Justice (2004)                         DEF1893 DEF2006
 27
 28
                                             5
                                         Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9647 Page 9 of 15



  1     Exhibit   Description                                        Start        End
  2      BK       Daniel S. Nagin, Christopher S. Koper,
                  Cynthia Lum, Policy Recommendations for
  3               countering mass shootings in the United
  4               States, Criminology & Public Policy, 19:9-15
                  (2020)                                           DEF2007 DEF2013
  5       BL      Christopher S. Koper, Assessing the potential
  6               to reduce deaths and injuries from mass
                  shootings through restrictions on assault
  7               weapons and other highcapacity
  8               semiautomatic firearms, Criminology &
                  Public Policy, 19:147-170 (2020)                 DEF2014 DEF2037
  9       BM      Mark Gius, The impact of state and Federal
 10               assault weapons bans on public mass
                  shootings, Applied Economics Letters (2014)      DEF2038 DEF2041
 11
          BN      Mark Gius, The effects of state and Federal
 12               gun control laws on school shootings,
                  Applied Economic Letters (2017)                  DEF2042 DEF2045
 13
          BO      Charles DiMaggio, et al., Changes in US
 14               mass shooting deaths associated with the
                  1994-2004 federal assault weapons ban:
 15
                  Analysis of open-source data, J Trauma
 16               Acute Care Surg Vol. 89, No. 1 (2018)            DEF2046 DEF2054
          BP      John J. Donohue III and Isaac J. Rabbani,
 17
                  Recent Trends in American Gun Prevalence,
 18               (2017)                                           DEF2055 DEF2072
 19       BQ      Donald L. Flexner, Why the Civilian
                  Purchase, Use, and Sale of Assault Weapons
 20               and Semiautomatic Rifles and Pistols, Along
 21               with Large Capacity Magazines, Should Be
                  Banned, N.Y.U. Journal of Legislation and
 22               Public Policy (2017)                             DEF2073 DEF2093
 23       BR      Expert Report of Robert J. Spitzer, Worman,
                  et al. v. Healey, et al., 1:17-cv-10107-WGY
 24               (2017)                                           DEF2094 DEF2150
 25       BS      L. Kennett and J. LaVerne, The Gun in
                  America, The Origins of a National Dilemma
 26               (1975)                                           DEF2151 DEF2168
 27
 28
                                              6
                                          Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9648 Page 10 of 15



   1     Exhibit   Description                                         Start        End
   2       BT      Expert Report of Lucy P. Allen, Duncan, et
                   al. v. Becerra, et al., 17-cv-1017-BENJLB
   3               (2018)                                             DEF2169 DEF2200
   4       BU      Expert Rebuttal Report of John J. Donohue,
                   Duncan, et al. v. Becerra, et al., 17-cv-1017-
   5               BEN-JLB (2018)                                     DEF2201 DEF2238
   6       BV      Revised Expert Report of Dr. Louis J.
                   Klarevas, Duncan, et al. v. Becerra, et al., 17-
   7               cv-1017-BEN-JLB (2018)                             DEF2239 DEF2285
   8      BW       Expert Report of Christopher S. Koper,
                   Duncan, et al. v. Becerra, et al., 17-cv- 1017-
   9               BEN-JLB (2018)                                     DEF2286 DEF2597
  10       BX      Sen. Bill No. 1446, 3d Reading Analysis,
                   Mar. 28, 2016 (2015-2016 Reg. Sess.)(Cal.
  11
                   2016)                                              DEF2598 DEF2600
  12       BY      Laurence H. Tribe, Proposals to Reduce Gun
                   Violence: Protecting Our Communities While
  13
                   Respecting the Second Amendment: Hearing
  14               Before the Subcomm. on the Constitution,
                   Civil Rights and Human Rights, S. Comm.
  15
                   On the Judiciary (Feb. 12, 2013)                   DEF2601 DEF2636
  16       BZ      Mark Follman, et al., U.S. Mass Shootings,
  17               1982-2018: Data from Mother Jones’
                   Investigation (Mother Jones, 2018)                 DEF2637 DEF2650
  18       CA      Mayors Against Illegal Guns, Analysis of
  19               Recent Mass Shootings (2013)                       DEF2651 DEF2685
           CB      Declaration of Professor Daniel Webster in
  20               Support of Defendant Xavier Becerra’s
  21               Opposition to Plaintiffs’ Motion for
                   Preliminary Injunction, Duncan, et al. v.
  22               Becerra, et al., 17-cv-1017-BEN-JLB (June 5,
  23               2017)                                              DEF2686 DEF2704
           CC      Nine Rounds a Second: How the Las Vegas
  24               Gunman Outfitted a Rifle to Fire Faster, N.Y.
  25               Times, Oct. 5, 2017                                DEF2705 DEF2708
           CD      Violence Policy Center, High-Capacity
  26               Ammunition Magazines are the Common
  27               Thread Running Through Most Mass
                   Shootings in the United States (2018)              DEF2709 DEF2717
  28
                                                7
                                            Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9649 Page 11 of 15



   1     Exhibit   Description                                        Start        End
   2       CE      Alex Yablon, Bans on High-Capacity
                   Magazines, Not Assault Rifles, Most Likely
   3               to Limit Shooting Carnage, The Trace (June
   4               13, 2016)                                         DEF2718 DEF2720
           CF      State of Connecticut, Division of Criminal
   5               Justice, Report of the State’s Attorney for the
   6               Judicial District of Danbury on the Shootings
                   at Sandy Hook Elementary School (2013)            DEF2721 DEF2768
   7       CG      Mark Follman, More Guns, More Mass
   8               Shootings—Coincidence?, Mother Jones
                   (Dec. 15, 2012)                                   DEF2769 DEF2774
   9       CH      Relevant Excerpts from Louis Klarevas,
  10               Rampage Nation: Securing American from
                   Mass Shootings (2016)                             DEF2775 DEF2804
  11
           CI      Relevant Excerpts from Robert J. Spitzer,
  12               Gun Law History in the United States and
                   Second Amendment Rights, 80 Law &
  13
                   Contemporary Problems 55 (2017)                   DEF2805 DEF2809
  14       CJ      The Safety for All Act of 2016, 2016 Cal.
                   Legis. Serv. Proposition 63 (West)                DEF2810 DEF2838
  15
           CK      Sandy Hook Advisory Comm’n, Final Report
  16               of the Sandy Hook Advisory Commission
  17               (2015)                                            DEF2839 DEF3115
           CL      LAPD Chief Backs Ban on Some Ammo
  18               Magazines, NBC So. Cal. (Mar. 2, 2011)            DEF3116 DEF3119
  19      CM       C. S. Koper & D. C. Reedy, Impact of
                   Handgun Types on Gun Assault Outcomes: A
  20               Comparison of Gun Assaults Involving
  21               Semiautomatic Pistols and Revolvers, 9
                   Injury Prevention 151 (2003)                      DEF3120 DEF3124
  22       CN      Testimony of Brian J. Siebel, Senior
  23               Attorney, Brady Center to Prevent Gun
                   Violence, Before the Council of the District
  24               of Columbia (Oct. 1, 2008)                        DEF3125 DEF3131
  25       CO      Christopher S. Koper, at al., Gunshot
                   Victimisations Resulting from High- Volume
  26               Gunfire Incidents in Minneapolis: Findings
  27               and Policy Implications, Injury Prevention
                   (Feb 24, 2018)                                    DEF3132 DEF3135
  28
                                                8
                                           Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9650 Page 12 of 15



   1     Exhibit   Description                                       Start        End
   2       CP      Nat. Law Enforcement PartnerShip to Prevent
                   Gun Violence, Protecting Communities from
   3               Assault Weapons and High-capacity
   4               Ammunition Magazines (2017)                     DEF3136 DEF3139
           CQ      Declaration of San Francisco Policy
   5               Department Officer Joseph Emanuel in
   6               Support of Plaintiff’s Ex Parte Application
                   for Order to Show Cause Re: Preliminary
   7               Injunction, People v. Badger Mountain
   8               Supply, et al., No. CGC-17- 557010 (S.F.
                   Super. Feb 21, 2017)                            DEF3140 DEF3158
   9       CR      Declaration of Detective Michael Mersereau
  10               of the Los Angeles Police Department in
                   Support of Amici Curiae the City and County
  11               of San Francisco, the City of Los Angeles,
  12               and the City of Sunnyvale, Duncan v.
                   Becerra, 9th Cir. No. 17-56081 (9th Cir. Oct.
  13               19, 2017)                                       DEF3159 DEF3167
  14       CS      Mark Follman, et al., A Guide to Mass
                   Shootings in America, Mother Jones (Mar.
  15
                   10, 2018)                                       DEF3168 DEF3171
  16       CT      David S. Fallis & James V. Grimaldi, Va.
                   Data Show Drop in Criminal Firepower
  17
                   During Assault Gun Ban, Wash. Post (Jan.
  18               23, 2011)                                       DEF3172 DEF3175
  19       CU      Relevant excerpts from Gary Kleck, Point
                   Blank: Guns and Violence in America (1991)      DEF3176 DEF3184
  20       CV      California Voter Information Guide,
  21               Firearms. Ammunition Sales. Initiative
                   Statute. California Proposition 63 (2016)       DEF3185 DEF3207
  22      CW       Larry Buchanan, et al., How They Got Their
  23               Guns, N.Y. Times (Nov. 5, 2017)                 DEF3208 DEF3215
           CX      U.S. Dep’t of Justice, Bureau of Alcohol,
  24               Tobacco, Firearms and Explosives, FOIA
  25               Response Letter to NFATCA (2016)                DEF3216 DEF3216
           CY      Alex Yablon, How Many Assault Weapons
  26               do Americans Own?, The Trace (2018)             DEF3217 DEF3219
  27       CZ      Declaration of Yvette Glover                    DEF3220 DEF3222
  28
                                              9
                                          Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9651 Page 13 of 15



   1     Exhibit   Description                                       Start        End
   2      DA       Vincent J.M. DiMaio, Gunshot Wounds,
                   Practical Aspects of Firearms, Ballistics and
   3               Forensic Techniques, Third Edition              DEF3223 DEF3247
   4       DB      Louis Klarevas, The Effect of Large-Capacity
                   Magazine Bans on High-Fatality Mass
   5               Shootings, 1990-2017, 2019                      DEF3248 DEF3255
   6      DC       USITC Rifle Import Export Chart                 DEF3256 DEF3256
          DD       United States Department of Justice, Annual
   7               Firearms Manufacturing and Export Report,
   8               2018 excerpts                                   DEF3257 DEF3319
           DE      Declaration of Professor Dan A. Black, Jan.
   9
                   26, 2021                                        DEF3320 DEF3321
  10       DF      Ann Coulter, Meet John Lott, America’s
                   Most Feared Economist, 2013                     DEF3322 DEF3323
  11
          DG       Richard Morin, Scholar Invents Fan to
  12               Answer His Critics, Wash. Post, Feb. 1, 2003    DEF3324 DEF3326
  13      DH       Declaration of Professor Louis Klarevas, Jan.
                   26, 2021                                        DEF3327 DEF3329
  14       DI      Declaration of Professor Jens Ludwig, Jan.
  15               25, 2021                                        DEF3330 DEF3331
           DJ      Declaration of Professor Daniel S. Nagin,
  16               Jan. 25, 2021                                   DEF3332 DEF3333
  17      DK       Donald Kennedy, Research Fraud and Public
                   Policy, Science, Apr. 13, 2003                  DEF3334 DEF3335
  18       DL      Corrected Declaration of Louis Klarevas in
  19               Support of Defendants’ Daubert Motion to
                   Preclude Testimony of John R. Lott, Jr., Jan.
  20               26, 2021                                        DEF3336 DEF3389
  21      DM       Evan DeFilippis and Devin Hughes, The
                   Bogus Claims of the NRA’s Favorite Social
  22               Scientist, Debunked, 2016                       DEF3390 DEF3398
  23      DN       Evan DeFilippis, Shooting Down the Gun
                   Lobby’s Favorite “Academic”: A Lott of
  24               Lies, 2014                                      DEF3399 DEF3414
  25      DO       Evan DeFilippis, The GOP’s Favorite Gun
                   “Academic” is a Fraud, 2016                     DEF3415 DEF3426
  26
           DP      Letter From Senator Feinstein to Attorney
  27               General Barr, 2020                              DEF3427 DEF3429
  28
                                              10
                                          Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9652 Page 14 of 15



   1     Exhibit       Description                                       Start        End
   2      DQ           Josh Gerstein, Controversial Gun Advocate
                       Hired by Justice Department Last Month,
   3                   2020                                            DEF3430 DEF3436
   4         DR        James Lindgren, Comments on Questions
                       About John R. Lott’s Claims Regarding a
   5                   1997 Survey, 2002                               DEF3437 DEF3457
   6         DS        United States Department of Justice, A Study
                       of Active Shooter Incidents in the United
   7                   States Between 2000 and 2013, 2013              DEF3458 DEF3504
   8         DT        Christopher E. Smith, The 50-Year Journey:
                       The U.S. Supreme Court and Prisoners’
   9                   Rights, 2015                                    DEF3505 DEF3552
  10         DU        Linda Qiu and Justin Bank, Major Shootings
                       Led to Tougher Gun Laws, but to What End?,
  11
                       2018                                            DEF3553 DEF3555
  12         DV        Harmonized Tariff Schedule of the United
                       States (2021 Preliminary Revision 2) Chapter
  13
                       93                                              DEF3556 DEF3564
  14        DW         Schedule B - Classification of Exports, U.S.
                       Census Bureau, Chapter 93                       DEF3565 DEF3568
  15
  16   SA2019104420
       42533344.docx
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 11
                                              Defendants’ Exhibit Index (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 90 Filed 02/02/21 PageID.9653 Page 15 of 15




                                   CERTIFICATE OF SERVICE

  Case Name: James Miller et al. v. Xavier Becerra, et al.
  Case No.   3:19-cv-01537-BEN-JLB

  I hereby certify that on February 2, 2021, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:
  DEFENDANTS’ NOTICE OF LODGING OF EXHIBITS
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on February
  2, 2021, at San Francisco, California.


                  Robert Hallsey                                  /s/ Robert Hallsey
                    Declarant                                          Signature

  SA2019104420
  42537600.docx
